Citation Nr: 0202678	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-18 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
discoid lupus erythematosus, on appeal from the initial grant 
of service connection.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.  This case has 
been advanced on the docket because of administrative error 
that resulted in significant delay in docketing the appeal.  
See 38 C.F.R. § 20.900(c) (2001).

With respect to the claim for discoid lupus erythematosus, 
the RO initially granted entitlement to service connection 
for discoid lupus erythematosus by rating decision dated in 
August 1994, and assigned a noncompensable evaluation.  The 
veteran disagreed with the rating, which was subsequently 
increased to 10 percent by a rating decision dated in 
November 1996 and made effective for the entire time under 
appeal.  However, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of a higher 
evaluation than the current 10 percent remains in appellate 
status.  The Board will also consider whether there are any 
bases for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

The veteran's claim for the residuals of a right ankle 
disorder was certified to the Board as a new and material 
evidence claim.  The Board finds that the claim is for de 
novo consideration.  The RO denied the veteran's claim for a 
right ankle disorder by rating decision dated in November 
1991.  He filed a notice of disagreement in December 1991 and 
a statement of the case was issued in February 1992.  The 
veteran then filed a timely substantive appeal and the claim 
was ready for appellant review, but no further action was 
taken.  In January 1997, he filed a claim for an ankle 
disorder, which was incorrectly considered a claim based on 
new and material evidence.  As the claim was previously ready 
for appellate consideration, de novo review is appropriate at 
this point and the Board can proceed without prejudice to the 
veteran on this issue.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).    

Further, for the reasons discussed below, the issues of 
entitlement to service connection for hair loss, Raynaud's 
disease, fatigue, a kidney disorder, headaches, and 
peripheral neuropathy will be addressed only in the REMAND 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Finally, it appears to the Board that the 
veteran may have attempted to raise the issue of a 
entitlement to service connection for a back disorder in 
correspondence dated in September 2001.  If he desires to 
pursue this issue, he and/or his representative should do so 
with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's discoid lupus erythematosus is currently 
manifested by subjective complaints of itching during flare-
ups; and objective findings of a total body involvement of 
appropriately 15 percent and "significant" scarring on the 
face, scalp, and chest.

3.  There is no objective clinical evidence of ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or that the disorder is exceptionally 
repugnant.

4.  There is no in-service evidence of a chronic right ankle 
disorder.

5.  Chronic residuals of a right ankle disorder are not 
currently shown based on the evidence submitted for the 
record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for discoid lupus erythematosus have been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.88b, 4.118, 
Diagnostic Codes (DCs) 6350, 7806, 7809 (2001).

2.  Service connection is not warranted for residuals of a 
right ankle injury.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Rating for Discoid Lupus 
Erythematosus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2001).

Discoid lupus erythematosus is listed in the Schedule for 
Rating Disabilities as a skin disorder under Diagnostic Code 
7809.  38 C.F.R. § 4.118 (2001).  The rating schedule does 
not provide any criteria for evaluating it, but does provide 
that it is not to be combined with a rating under Diagnostic 
Code 6350, systemic lupus erythematosus.  The RO has 
evaluated the disability under the criteria provided for 
eczema, Diagnostic Code 7806.  Systemic lupus erythematosus 
has not been diagnosed, and the January 2001 skin examiner 
stated that the veteran had no systemic manifestations of his 
discoid lupus.  Accordingly, it would not be more appropriate 
to evaluate the condition under Diagnostic Code 6350, and the 
Board will consider the criteria for evaluating a skin 
condition.

Under DC 7806, the disability rating depends upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
disease.  Specifically, when eczema is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant, a 
50 percent evaluation is assigned.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, eczema is assigned a 10 percent 
evaluation.  When eczema has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.118, DC 7806 (2001). 

The medical evidence reveals that the veteran was diagnosed 
with discoid lupus erythematosus as early as December 1979, 
but he did not file a claim until October 1990.  In September 
1990, he was noted to have multiple hypopigmented plaques on 
his face, cheek, hands, and arms, and the condition was 
improving.  In an April 1991 VA examination, extensive 
discoid plaques of the malar regions and preauricular regions 
of the face were noted.  The plaques were described as having 
atrophic centers and raised borders with hyperpigmented 
edges.  The anterior chest showed occasional rounded areas of 
skin atrophy.  The diagnosis was discoid lupus erythematosus.  
Treatment records throughout the 1990s essentially show that 
the veteran's discoid lupus erythematosus was stable but not 
resolved.  He was on nearly continuous medication.  In April 
1992, the lesions were noted on his scalp, and two were 
slightly erythematous.  In October 1992, he was noted to have 
minimal pink plaques of the right cheek.  

In a June 1994 VA examination, it was noted that the veteran 
had been followed every three to four months for discoid 
lupus erythematosus.  He was on medication from July 1990 to 
December 1993 but, because his disorder was not completely 
under control, he was started on a second medication in 
August 1991.  Multiple work-ups had ruled out a systemic 
disease process.  Physical examination at that time showed no 
active discoid lupus erythematosus; however, "significant" 
residual scarring of the scalp, face, and anterior chest were 
noted.  In a July 1994 outpatient treatment note, the 
disorder was noted to be in remission.  In 1996 treatment 
notes, the veteran's discoid lupus erythematosus was noted to 
be stable, and he was doing well.  In December 1996, he 
reported an increase in skin lesions with itching.  

In January 1997, the veteran complained of severe itching and 
was treated with a topical cream.  In a May 1997 VA systemic 
examination, he reported a long history of discoid lupus 
erythematosus.  Scaly, discoid lesions were noted to be under 
control.  In April 1998, he experienced new lesions due to 
sun exposure.  Physical examination showed a few plaques on 
his face and neck.  In July 1998 and August 1999, he 
experienced an exacerbation of skin lesions.  

In a January 2001 VA skin examination, the veteran reported a 
multi-year history of skin lesions and severe pruritus.  
Physical examination revealed multiple pink papules on the 
chest and face.  There were scarring pink patches on the 
bilateral concha, scalp, and cheeks, and hyper- and hypo-
pigmented areas on the beard and scalp.  Total body 
involvement was approximately 15 percent.  There was no 
ulceration, exfoliating, or crusting present, and no evidence 
of systemic or nervous manifestations.  The final diagnosis 
was discoid lupus erythematosus without any systemic 
involvement.  Recent outpatient treatment records reflect 
that the disorder was under control.

Based on the evidence above, the Board finds that a 30 
percent evaluation, but no more, is warranted.  First, the 
Board is particularly persuaded by the characterization of 
the veteran's residual scarring of the scalp, face, and chest 
as "significant."  Therefore, while the veteran's condition 
appears to wax and wane, the Board finds that significant 
scarring is sufficient to establish marked disfigurement and 
a 30 percent evaluation is appropriate, for all times since 
the establishment of service connection.  Further, the Board 
has considered the most recent finding that approximately 15 
percent of the veteran's total body area is involved.  While 
a 10 percent rating anticipates the involvement of an 
"extensive area," the Board finds that the 15 percent body 
involvement coupled with significant scarring more nearly 
approximates a 30 percent rating under the regulations.  

The Board also finds that a higher than 30 percent rating is 
not in order at this time.  Specifically, outpatient 
treatment records reflect periods of flare-ups but no 
examiner has reported ulcerations, exfoliation, or crusting.  
Moreover, the lesions have been variously described as hypo- 
and hyper-pigmented plaques, having atrophic centers with 
raised borders, and as scaly, pink papules.  The most recent 
VA examination specifically noted no evidence of ulceration, 
exfoliation, crusting, or indications of systemic or nervous 
manifestations.  This is also supported by the reports of 
several examiners reflecting no indications of systemic 
involvement, despite multiple work-ups.  Finally, it does not 
appear that the veteran's disorder is exceptionally repugnant 
as it has never been described in those terms, nor has the 
veteran so argued.  Therefore, the Board finds that a 30 
percent disability evaluation, but no more, adequately 
contemplates the veteran's symptomatology under DC 7806.  As 
noted above, systemic lupus erythematosus disability has not 
been shown and the provisions of DC 6350 are not for 
application.  

Consideration has also been given to evaluating the condition 
under Diagnostic Code 7800, disfiguring scars of the head, 
face, or neck.  Under this code, a 30 percent rating is 
applicable for severe scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  There 
is no indication in the medical record at all of a deformity 
of the eyelids, lips, or auricles because of the scars 
attributable to the discoid lupus, nor have the veteran's 
lupus scars been described as "severe."  In fact, the scars 
have not been described as disfiguring at all, merely as 
"significant."  Accordingly, as the criteria for a 30 
percent evaluation are not met under Diagnostic Code 7800, 
the criteria of Diagnostic Code 7806 are more beneficial to 
the veteran.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board has considered 
38 C.F.R. §§ 4.1, 4.2, and 4.7 as evidenced by a review and 
consideration of all VA outpatient treatment records, and VA 
examinations.  The Board finds that the veteran's complaints 
of itching, extent of residual scarring, and level of total 
body involvement are contemplated by the assignment of a 30 
percent disability rating, but no more, for discoid lupus 
erythematosus.


II.  Entitlement to Service Connection for the Residuals of a 
Right Ankle Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was treated 
for trauma to the right ankle in November 1970.  Physical 
examination reflected tenderness, but x-rays were reportedly 
negative.  He was prescribed Tylenol #3 for pain, given an 
ace wrap, and instructed to return to the clinic as needed.  
There is no indication of follow-up care.  In April 1973, 
several months prior to service separation, the veteran 
sought treatment for a long list of complaints, but it did 
not include problems with his right ankle.  The September 
1973 separation examination report demonstrates a normal 
clinical evaluation of the veteran's lower extremities and 
feet.  

Post service medical records are negative for a right ankle 
disorder.  Specifically, a November 1976 VA examination on 
another issue revealed that the veteran's gait was normal and 
there were no complaints with respect to a right ankle 
disorder.  He was able to perform deep knee bends and walk on 
his heels and toes.  Similarly, in a May 1978 VA examination 
his gait was normal.  Additional outpatient treatment records 
dated in the 1970s show treatment for a variety of medical 
problems but do not mention a right ankle disorder.

In an April 1991 VA examination on another claim, normal 
range of motion of the ankles and feet was noted.  Further, 
while the veteran was treated for a variety of medical 
problems on an outpatient basis throughout the 1990s, there 
was no mention of any right ankle problems.  In a May 1999 VA 
examination, he reported that he injured his right ankle in 
service but was not having any problems with the right ankle 
at the time of the examination.  In another examination on 
the same day, the veteran reported pain in his ankle but the 
physical examination was essentially normal and there was no 
diagnosis made with respect to his right ankle complaints.

The veteran contends, in essence, that he is entitled to 
service connection for a right ankle disorder because he 
injured his ankle in service; however, because there is no 
medical evidence of a right ankle disorder currently shown, 
the veteran's claim must be denied.  In Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."  Specifically, a review of the 
veteran's service medical records reveals no complaints, 
symptomatology, or findings associated with a chronic right 
ankle disorder.  While he was treated for right ankle trauma 
in service, there is no indication of a chronic disability 
associated therewith.  

Moreover, post service medical records are completely 
negative for complaints, treatment, or diagnosis of a right 
ankle disorder.  In addition, the only examiner to 
specifically consider the veteran's right ankle complaints 
found no disability present.  The mere contentions of the 
veteran as to a relationship, no matter how well-meaning, 
without supporting medical evidence, will not satisfy the 
requirements of service connection.  Because, the claimed 
disorder is not demonstrated in service or thereafter by 
competent medical evidence, the veteran's claim for a right 
ankle disorder must be denied.  The preponderance of the 
evidence is against the veteran's claim.  There is no benefit 
of any doubt to be applied in his favor.  Cf. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

Finally, in considering the veteran's claims, the Board has 
taken into consideration the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim and redefined 
the obligations of the VA with respect to notification and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining his claims in the (supplemental) statement of the 
case (right ankle claim) in February 1992 and the statement 
of the case (discoid lupus evaluation claim) in March 1996.  
He has been given notice of the provisions of the VCAA in May 
2001 and in the July 2001 SSOC.

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).

He has been advised of the evidence that would support or 
help substantiate his claim in the statement or supplemental 
statements of the case.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(1)).  VA and 
service medical records have been associated with the claims 
file, and the veteran has been accorded appropriate VA 
examinations.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  VA's duty to notify the 
veteran of failure to obtain records is moot.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).

Nothing in the record indicates the existence of VA or other 
government records pertinent to the claim that VA could 
obtain to discharge its duty to seek such records.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran has had VA examinations, and they provide an 
adequate medical record.  At this time, nothing in the record 
suggests that additional examination or opinion is necessary.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to service connection and higher 
evaluations, has been provided ample opportunity to present 
evidence meeting those requirements, and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claims.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA or its implementing regulations have 
been substantially met by VA.  As discussed above, every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  The provisions of the regulations do 
not provide substantive rights beyond those accorded by the 
VCAA, and the Board's consideration of them in the first 
instance is not prejudicial to the veteran.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
VA has discharged its duty under the VCAA and the Board may 
reach the merits of this appeal

There is no assertion by the veteran, or indication from a 
review of the record, that there is any remaining or 
additional evidence to be obtained for purposes of satisfying 
the duty to assist. 



ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
discoid lupus erythematosus is granted, subject to the law 
and regulations governing the award of monetary benefits. 

The claim for entitlement to service connection for the 
residuals of a right ankle injury is denied.


REMAND

The RO denied, inter alia, the veteran's claims for 
entitlement to service connection for hair loss, Raynaud's 
disease, fatigue, a kidney disorder, headaches, and 
peripheral neuropathy by rating decision dated in July 2001.  
The veteran indicated his disagreement with the rating action 
in correspondence received in September 2001, and the RO has 
not yet issued a statement of the case (SOC).  The U.S. Court 
of Appeals for Veterans Claims has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not yet issued a SOC 
addressing the issue(s), the Board should remand the issue(s) 
to the RO for issuance of a SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

While the case is on remand status, the veteran is free to 
submit additional evidence and argument.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Finally, in order to make 
certain that all records are on file, and while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issues outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issues will be returned to the Board 
following the issuance of the statement 
of the case only if they are perfected by 
the filing of a timely and adequate 
substantive appeal. 

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



